                                                                Case 2:18-cr-00156-JAD-NJK Document 88 Filed 08/24/20 Page 1 of 1


                                                            1
                                                                                          UNITED STATES DISTRICT COURT
                                                            2
                                                                                                DISTRICT OF NEVADA
                                                            3
                                                                  UNITED STATES OF AMERICA,                    CASE NO.: 2:18-cr-00156-JAD-NJK
                                                            4
                                                                                 Plaintiff;
                                                            5                                                  ORDER
                                                                       vs.
                                                            6
                                                                  ROBERT ARON IRWIN,                                  ECF No. 87
                                                            7
                                                                                 Defendants.
                                                            8

                                                            9
                                                                       Based upon the stipulation of counsel, and good appearing, IT IS HEREBY ORDERED
                                                           10
                                                                that defendant’s reply brief for Motion to Vacate Sentence (2255) shall be due on or before
                                                           11
                                                                September 8, 2020.
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                           12
  KATHLEEN BLISS LAW PLLC




                                                           13
      HENDERSON, NEVADA 89012
                                    TEL – (702) 463.9074




                                                           14
                                                                          8/24/2020
                                                                DATED: _________________________
                                                           15

                                                           16

                                                           17

                                                           18

                                                           19
                                                                                                          ______________________________________
                                                           20                                             THE HONORABLE JENNIFER A. DORSEY
                                                                                                          UNITED STATES DISTRICT JUDGE
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
